             Case 1:16-cv-01243-SAB Document 140 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   PERVAIZ A. CHAUDHRY, M.D., et al.,                  Case No. 1:16-cv-01243-SAB

12                  Plaintiffs,                          ORDER RE RESPONSE TO ORDER TO
                                                         SHOW CAUSE
13           v.
                                                         (ECF No. 139)
14   SONIA ANGELL, et al.,
                                                         TWO DAY DEADLINE
15                  Defendants.

16

17          On March 11, 2021, an order issued requiring the parties to show cause why sanctions

18 should not issue for the failure to file a waiver of jury trial. (ECF No. 135.) On March 12, 2021,

19 Defendants filed a response to the order to show cause and a notice of waiver of jury trial. (ECF
20 Nos. 136, 137.) Plaintiffs did not file a response to the order to show cause. On March 17, 2021,

21 an order issued discharging the order to show cause as to Defendants and setting an order to

22 show cause hearing and Plaintiffs were ordered to appear on March 24, 2021. (ECF No. 138.)

23 On this same date, Plaintiffs’ counsel filed a declaration in response to the order to show cause.

24 (ECF No. 139.)

25          The Court has reviewed Plaintiffs’ counsel’s declaration. Although Plaintiffs do address

26 the failure to file a waiver of jury trial, the Court will require an actual waiver to be filed. (See
27 Defendants’ Notice of Waiver of Jury Trial, ECF No. 136.) Once the waiver is filed, the Court

28 will discharge the order to show cause and vacate the March 24, 2021 hearing.


                                                     1
             Case 1:16-cv-01243-SAB Document 140 Filed 03/17/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that Plaintiffs shall file a waiver of jury trial

 2 within two (2) days of the date of entry of this order.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     March 17, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
